EXHIBIT 10.35

AMENDMENT AGREEMENT

This Amendment Agreement is entered into and effective this 29th day of October,
2013, by and between Cryo-Cell International, Inc. (the “Company”) and Linda
Kelley (the “Executive”).

RECITALS

 

  A. The Company and the Executive entered into an Employment Agreement
effective June 18, 2012 (the “Employment Agreement”).

 

  B. The initial term of term of the Employment Agreement has concluded and has
been extended for an additional one year term.

 

  C. The Company and the Executive desire to amend the terms of the Executive’s
Employment Agreement as shown below in order to retain the Executive’s services
with the Company.

NOW, THEREFORE, in consideration of the foregoing, the parties agree and the
Employment Agreement is hereby amended as follows:

Amendment

 

  1. Section 2(b) is deleted in its entirety and replaced with the following:

 

  b.) The Executive shall be entitled to receive an annual bonus based upon the
Company’s net income for that fiscal year before the accrual of any bonus
expenses (the “Pre-Bonus Net Income”) as shown below:

 

If the Pre-Bonus Net

Income Equals/Exceeds

   Bonus
Amount  

$2.0 Million

   $ 25,000   

$3.0 Million

   $ 50,000   

$4.0 Million

   $ 75,000   

The annual bonus will be distributed on or about February 1st of each year of
this Agreement based on the criteria set forth above for the previous fiscal
year. For the fiscal year ending November 30, 2013, the calculation of the
annual bonus will be based upon a proration of the Pre-Bonus Net Income amount
for the last quarter of fiscal 2013. For example, if the Pre-Bonus Net Income
for the period September 1st, 2013 through November 30, 2013 is $750,000, then
the Executive will be entitled to a bonus payment of $12,500.



--------------------------------------------------------------------------------

Amendment Agreement

Page two

 

IN WITNESS WHEREOF, the parties to this Amendment Agreement have placed their
hands as of the day and year below written.

 

    Cryo-Cell International, Inc.

/s/ Linda Kelley

    By:  

/s/ David Portnoy

Linda Kelley       David Portnoy     Title:   Co-Chief Executive Officer Date:
October 29, 2013     Date: October 29, 2013

 

2